             Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


  CONTEMPORARY DISPLAY LLC,
                                                       Civil Action No.: 1:18-cv-476-LY
                        Plaintiff
                                                         JURY TRIAL DEMANDED
   v.
                                                         PATENT CASE
  DISH NETWORK L.L.C.,

                        Defendant.


 PLAINTIFF’S SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Contemporary Display LLC (“Plaintiff” or “Contemporary Display”) files this

 Complaint against and DISH Network L.L.C. (“Defendant”) seeking damages and other relief

 for patent infringement, and alleges with knowledge to its own acts, and on information and belief

 as to other matters, as follows:

                                             PARTIES

        1.      Plaintiff is a limited liability company organized and existing under the laws of the

State of Texas, having its principal place of business at 5068 West Plano Parkway, Suite 300,

Plano, Texas 75093.

        2.      Defendant DISH Network L.L.C. is established under the laws of the State of

Colorado, with a principal place of business at 9601 S. Meridian Boulevard, Englewood, Colorado

80112. DISH Network can be served through its registered agent, Corporation Service Company

d/b/a CSC – Lawyers Incorporating Service Company, located at 211 E. 7th Street, Suite 620,

Austin, Texas 78701.
            Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 2 of 26



                                 JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b). Defendant

maintains regular and established physical places of business within this judicial district, including

but not limited to: (i) a Customer call center, warehouse, service, and remanufacturing center near

El Paso, Texas; (ii) a micro digital broadcast operations center near Mustang Ridge, Texas; and

(iii) a regional digital broadcast operations center near New Braunfels, Texas. (DISH Annual

Report for year ending 12/31/2017 at p. 58). On information and belief, from and within this

District, Defendant has committed acts of infringement at issue in this case.

       5.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including: (i) business related to infringing acts as alleged herein; or (ii)

regularly doing or soliciting business, engaging in other persistent courses of conduct, or deriving

substantial revenue from goods and services provided to individuals in Texas and in this district.

Within this state, Defendant has used the patented inventions thereby committing, and continuing

to commit, acts of patent infringement alleged herein. In addition, Defendant has derived revenues

from its infringing acts occurring within the Western District of Texas. Further, Defendant is

subject to the Court’s general jurisdiction, including from regularly doing or soliciting business,

engaging in other persistent courses of conduct, and deriving substantial revenue from goods and

services provided to persons or entities in Texas and the Western District of Texas. Further,

Defendant is subject to the Court’s personal jurisdiction at least due to its sale of products or

services within Texas and the Western District of Texas.           Defendant has committed such



                                                  2
             Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 3 of 26



purposeful acts or transactions in Texas such that they reasonably should know and expect that

they could be haled into this Court because of such activity.

                                             COUNT I

                      (INFRINGEMENT OF U.S. PATENT NO. 6,028,643)

        6.      Plaintiff incorporates the above paragraphs by reference.

        7.      On September 3, 1997, predecessors-in-interest to Contemporary Display filed

United States Patent Application No. 08/922,614 entitled “MULTIPLE-SCREEN VIDEO

ADAPTER WITH TELEVISION TUNER” with the United States Patent and Trademark Office.

        8.      The USPTO duly and lawfully issued Application No. 08/922,614 as U.S. Patent

No. 6,028,643 (“the ’643 Patent”) on February 22, 2000. A true and correct copy of the ’643

Patent is attached hereto as “Exhibit 1” and is incorporated herein by reference.

        9.      The ’643 Patent is presumed valid.

        10.     Plaintiff is the sole owner of the ’643 Patent.

        11.     The ’643 Patent describes problems and shortcomings in the field of video adapters

for use in computers and software for controlling the adapters. See, e.g., ’643 Patent at col. 1, l.

13 – col. 2, l. 31.

        12.     The ’643 Patent describes systems and methods that address a technical problem—

the inability to connect a computer to multiple screens due to limited expansion slots, graphics

cards with incompatible software utilities, and screens that are typically supported by their own

CPU. See, e.g., ’643 Patent at col. 2, ll. 1-31.

        13.     The technological improvements described and claimed in the ’643 Patent were not

conventional, well-known, or routine at the time of their respective inventions but involved novel




                                                   3
           Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 4 of 26



and non-obvious approaches to problems and shortcomings prevalent in the art at the time. See,

e.g., ’643 Patent at col. 1, l. 7 – col. 13, l. 51.

        14.      The inventions claimed in the ’643 Patent involve more than just the performance

of well-understood, routine, or conventional activities known to the industry prior to the invention

of such novel and non-obvious systems, methods, and devices. See, e.g., ’643 Patent at col. 1, l. 7

– col. 13, l. 51.

        15.      The inventions claimed in the ’643 Patent are directed to technological solutions to

technological problems.

        16.      The written description of the ’643 Patent supports each of the limitations of the

claims, allowing a person of ordinary skill in the technical art (“POSITA”) to understand what the

limitations cover and how the non-conventional and non-generic combination of claim elements

differ markedly from and improved upon what may have been considered conventional, generic,

or routine. See, e.g., ’643 Patent at col. 1, l. 7 – col. 13, l. 51.

        17.      As demonstrated by its frequent citation (over 50) by the United Stated Patent

Office in other later-issued patents and reexaminations, the ’643 Patent represents a substantial

technical improvement in the area of delivering information to multiple displays. See, e.g.,

http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=6028643&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT . Patents citing the ’643 Patent include patents assigned to Samsung Electronics

Co., Hughes Electronics Corporation, LG Electronics, Cisco Technology, Inc., Intel Corporation,

and Microsoft Corporation.




                                                      4
            Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 5 of 26



        18.    Viewed in light of the specification of the ’643 Patent, the claims are not directed

to basic tools of scientific and technological work, nor are they directed to a fundamental economic

practice.

        19.    The ’643 Patent claims are not directed to the use of an abstract mathematical

formula on any general-purpose computer, or a purely conventional computer implementation of

a mathematical formula, or generalized steps to be performed on a computer using conventional

activity.

        20.    The ’643 Patent claims are not directed to a method of organizing human activity

or to a fundamental economic practice long prevalent in our system of commerce.

        21.    The ’643 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer.

        22.    As noted by the United States Patents, foreign patent documents, and other

publications cited by the ’643 Patent, the ’643 Patent does not preempt the field of its invention or

preclude use of other methods and systems of delivering data to computer displays.

        23.    Defendant uses, offers for sale, and sells Digital Video Recorders (“DVRs”) in the

United States including, but not limited to, the Hopper 3 DVR with Joey receivers (“Accused

Infringing DVR Device”).

        24.    The Accused Infringing DVR Device is a non-limiting example that was identified

based on publicly available information, and Plaintiff reserves its right to identify additional

infringing activities, products and services, including, for example, on the basis of information

obtained during discovery.

        25.    The Accused Infringing DVR Device performs a method for displaying information

on multiple display devices, comprising the steps, performed by a computer, of: providing a



                                                 5
          Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 6 of 26



computer containing an adapter which supplies signals to a plurality of monitors, the adapter

containing a plurality of video tuners; displaying a tool window interface coupled to control the

adapter, wherein a first display device output window having a group of selectable inputs including

at least one video input, and a second display device output window having a group of selectable

inputs having at least one video input, are displayed; inputting an indication that a user wishes to

select a first input for the first display device output window; inputting an indication that a user

wishes to select a second input for the second display device output window; causing the adapter

to display, on the first display device, signals according to the first display device input indication;

and causing the adapter to display, on the second display device, signals according to the second

display device input indication. See, e.g.,

        https://rvseniormoments.files.wordpress.com/2016/01/h3_hopper3.pdf;

        http://about.dish.com/2016-01-05-DISH-Unveils-Hopper-3-with-Enhanced-4K-

        Experience-Most-Simultaneous-Recording-Processing-Power-of-Any-DVR-Announces-

        HopperGO-for-Offline-Viewing-of-Recorded-Content?asPDF=1;

        https://rvseniormoments.com/tech-docs/dish-tv-for-rvs/hopper-3-use-in-an-rv/hopper-3-

        the-winegard-travler/; http://dishnetwork.ws/dpf/Hopper+3+Packet.pdf;

        https://www.mydish.com/support/same-video-2-tvs;

        https://www.mydish.com/support/products/hopper/how-to/manage/live-tv; and

        https://www.mydish.com/filestream.ashx?ID=14292.

        26.     Defendant has infringed at least one claim of the ’643 Patent (e.g., claim 16) in the

United States by making, using, offering for sale, selling, or importing the Accused Infringing

DVR Device in violation of 35 U.S.C. § 271(a). See, e.g., Preliminary Claim Chart (Exhibit 2).

        27.     Plaintiff has been damaged by Defendant’s infringement of the ’643 Patent.



                                                   6
           Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 7 of 26



                                              COUNT II

                        (INFRINGEMENT OF U.S. PATENT NO. 6,429,903)

        28.      Plaintiff incorporates the above paragraphs by reference.

        29.      On July 18, 2000, predecessors-in-interest to Contemporary Display filed United

States Patent Application No. 09/618,618 entitled “VIDEO ADAPTER FOR SUPPORTING AT

LEAST ONE TELEVISION MONITOR” with the USPTO.

        30.      Application No. 09/618,618 is a continuation-in-part of United States Patent

Application No. 09/479,129, which was filed on Jan. 7, 2000 and issued as United States Patent

No. 6,100,936, which is a continuation of Application No. 08/922,614, filed on September 3, 1997

and issued as United States Patent No. 6,028,643.

        31.      The USPTO duly and lawfully issued Application No. 09/618,618 as U.S. Patent

No. 6,429,903 (“the ’903 Patent”) on August 6, 2002. A true and correct copy of the ’903 Patent

is attached hereto as “Exhibit 3” and is incorporated herein by reference.

        32.      The ’903 Patent is presumed valid.

        33.      Plaintiff is the sole owner of the ’903 Patent.

        34.      The ’903 Patent describes problems and shortcomings in the field of video adapters

and their software. See, e.g., ’903 Patent at col. 1, l. 21 – col. 3, l. 19.

        35.      The ’903 Patent describes products that address a technical problem—how to

combine video adapters and control devices in order to determine what programming appears on

what monitor as well as the manner in which the programming appears. See, e.g., ’903 Patent at

col. 1, l. 21 – col. 3, l. 19.

        36.      The technological improvements described and claimed in the ’903 Patent were not

conventional, well-known, or routine at the time of their respective inventions but involved novel


                                                    7
           Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 8 of 26



and non-obvious approaches to problems and shortcomings prevalent in the art at the time. See,

e.g., ’903 Patent at col. 1, l. 21 – col. 14, l. 67.

         37.     The inventions claimed in the ’903 Patent involve more than just the performance

of well-understood, routine, or conventional activities known to the industry prior to the invention

of such novel and non-obvious systems and devices. See, e.g., ’903 Patent at col. 1, l. 21 – col. 14,

l. 67.

         38.     The inventions claimed in the ’903 Patent are directed to technological solutions to

technological problems.

         39.     The written description of the ’903 Patent supports each of the limitations of the

claims, allowing a POSITA to understand what the limitations cover and how the non-conventional

and non-generic combination of claim elements differ markedly from and improved upon what

may have been considered conventional, generic, or routine. See, e.g., ’903 Patent at col. 1, l. 21

– col. 14, l. 67.

         40.     As demonstrated by its citation in over 20 United States Patents by the USPTO, the

’903 Patent represents a technical improvement in the area of delivering television programming

which is categorized in domains for delivering navigational tools for providing information about

and access to multiple channels or programs. See, e.g.,

http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&u=%2Fnetahtml%2FPTO%2Fsearch-

adv.htm&r=0&f=S&l=50&d=PTXT&RS=REF%2F6028643&Refine=Refine+Search&Query=R

EF%2F6429903. The patents citing the ’903 Patent include patents assigned to Mitsubishi, Sony

Corporation, Samsung Electronics, Apple Computer, Intel Corporation, Texas Instruments

Corporation, Hitachi, U.S. Philips Corporation, Ricoh Company, and Acer.



                                                       8
            Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 9 of 26



        41.    Viewed in light of the specification, claims of the ’903 Patent are not directed to

basic tools of scientific and technological work, nor are they directed to a fundamental economic

practice.

        42.    The claims of the ’903 Patent are not directed to the use of an abstract mathematical

formula on any general-purpose computer, or a purely conventional computer implementation of

a mathematical formula, or generalized steps to be performed on a computer using conventional

activity.

        43.    The claims of the ’903 Patent are not directed to a method of organizing human

activity or to a fundamental economic practice long prevalent in our system of commerce.

        44.    The ’903 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer.

        45.    As noted by the United States Patents, foreign patent documents, and other

publications cited by the ’903 Patent, the ’903 Patent does not preempt the field of its invention or

preclude use of other methods or systems of delivering television programming to multiple

monitors.

        46.    DISH uses, offers for sale, and sells DVRs in the United States, including, but not

limited to, the Hopper 3 DVR with Joey receivers (“Accused Infringing DVR Device”).

        47.    The Accused Infringing DVR Device is a non-limiting example that was identified

based on publicly available information, and Plaintiff reserves its right to identify additional

infringing activities, products, and services, including, for example, on the basis of information

obtained during discovery.

        48.    The Accused Infringing DVR Device is a computer comprising a processor, mass

memory capacity, input/out functionality, and circuitry for receiving at least one television



                                                 9
         Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 10 of 26



programming input and displaying television programming corresponding thereto on multiple

television monitors, said circuitry comprising: (a) at least one television programming input port

for coupling at least one source of television programming to said circuitry; (b) at least one

television tuner; (c) a video multiplexer coupled to the television tuner and adapted to be coupled

to a plurality of television monitors, said video multiplexer coupled to a bus of the computer; said

multiplexer also adapted to receive television programming and feed said programming to said

television monitors, according to commands entered into said computer and sent to said

multiplexer via said bus. See, e.g.,

       https://www.dish.com/features/whole-home/;

       https://www.mydish.com/filestream.ashx?ID=2658; http://about.dish.com/2016-01-05-

       DISH-Unveils-Hopper-3-with-Enhanced-4K-Experience-Most-Simultaneous-Recording-

       Processing-Power-of-Any-DVR-Announces-HopperGO-for-Offline-Viewing-of-

       Recorded-Content;

       https://apps.fcc.gov/eas/GetApplicationAttachment.html?id=2740529;

       https://www.dish.com/cedia/downloads/Hopper-3-Feature-Sheet-with-52.0.pdf;

       https://www.dish.com/t/joey-receivers/; and

       http://dishnetwork.ws/dpf/Hopper+3+Packet.pdf.

       49.      Defendant has infringed at least one claim of the ’903 Patent (e.g., claim 12) in the

United States by making, using, offering for sale, selling, or importing the Accused Infringing

DVR Device in violation of 35 U.S.C. § 271(a). See, e.g., Preliminary Claim Chart (Exhibit 4).

       50.     Plaintiff has been damaged by Defendant’s infringement of the ’903 Patent.

                                           COUNT III

                      (INFRINGEMENT OF U.S. PATENT NO. 6,492,997)

       51.     Plaintiff incorporates the above paragraphs by reference.
                                                 10
          Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 11 of 26



        52.      On June 24, 1998, predecessors-in-interest to Contemporary Display filed United

States Patent Application No. 09/103,315 entitled “METHOD AND SYSTEM FOR PROVIDING

SELECTABLE PROGRAMMING IN A MULTI-SCREEN MODE” with the USPTO.

        53.      Application No. 09/103,315 is a continuation-in-part of United States Patent

Application No. 09/018,541, which was filed on February 4, 1998.

        54.      The USPTO duly and lawfully issued Application No. 09/103,315 as U.S. Patent

No. 6,492,997 (“the ’997 Patent”) on December 10, 2002. A true and correct copy of the ’997

Patent is attached hereto as “Exhibit 5” and is incorporated herein by reference.

        55.      The ’997 Patent is presumed valid.

        56.      Plaintiff is the sole owner of the ’997 Patent.

        57.      The ’997 Patent describes problems and shortcomings in the field of delivering

television programming that is categorized in domains and for delivering navigational tools for

providing information about and access to multiple channels or programs. See, e.g., ’997 Patent

at col. 1, l. 26 – col. 3, l. 34.

        58.      The ʼ997 Patent describes systems and methods that address a technical problem—

how to provide an interface for television program selection that improves the process of selecting

programs. See, e.g., ’997 Patent at col. 1, l. 26 – col. 3, l. 34.

        59.      The technological improvements described and claimed in the ʼ997 Patent were not

conventional or routine at the time of their respective inventions but involved novel and non-

obvious approaches to problems and shortcomings prevalent in the art at the time. See, e.g., ’997

Patent at col. 1, l. 26 – col. 3, l. 34.

        60.      The inventions claimed in the ’997 Patent involve more than just the performance

of well-understood, routine, or conventional activities known to the industry prior to the invention



                                                   11
             Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 12 of 26



of such novel and non-obvious systems, methods, and devices. See, e.g., ’997 Patent at col. 1, l.

26 – col. 3, l. 34.

         61.     The inventions claimed in the ʼ997 Patent are directed to technological solutions to

technological problems.

         62.     The written description of the ʼ997 Patent supports each of the limitations of the

claims, allowing a POSITA to understand what the limitations cover and how the non-conventional

and non-generic combination of claim elements differ markedly from and improved upon what

may have been considered conventional or generic. See, e.g., ’997 Patent at col. 1, l. 26 – col. 40,

l. 12.

         63.     As demonstrated by its frequent citation (over 60) by the USPTO in other later-

issued patents and reexaminations, the ’997 Patent represents a substantial technical improvement

in the area of delivering television programming which is categorized in domains for delivering

navigational tools for providing information about and access to multiple channels or programs.

See, e.g.,

http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&u=%2Fnetahtml%2FPTO%2Fsearch-

adv.htm&r=0&f=S&l=50&d=PALL&RS=REF%2F6445398&Refine=Refine+Search&Query=re

f%2F6492997. The patents citing the ’997 Patent include patents assigned to Matsushita Electric,

Hitachi, LG Electronics, Sony Corporation, Microsoft Corporation, and Comcast.

         64.     Viewed in light of the specification, the ’997 Patent claims are not directed to basic

tools of scientific and technological work, nor are they directed to a fundamental economic

practice.




                                                  12
            Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 13 of 26



        65.     The claims of the ’997 Patent are not directed to the use of an abstract mathematical

formula on any general-purpose computer, or a purely conventional computer implementation of

a mathematical formula, or generalized steps to be performed on a computer using conventional

activity.

        66.     The claims of the ’997 Patent are not directed to a method of organizing human

activity or to a fundamental economic practice long prevalent in our system of commerce.

        67.     The ’997 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer.

        68.     As noted by United States Patents and other publications cited by the ’997 Patent,

the ’997 Patent does not preempt the field of its invention or preclude the use of other methods

and systems of delivering television programming that is categorized in domains for delivering

navigational tools for providing information about and access to multiple channels or programs.

        69.     Defendant imports, uses, offers for sale, and sells the Accused Infringing DVR

Device in the United States.

        70.     The Accused Infringing DVR Device is a non-limiting example that was identified

based on publicly available information, and Plaintiff reserves its right to identify additional

infringing activities, products, and services, including, for example, on the basis of information

obtained during discovery.

        71.     The Accused Infringing DVR Device performs a method for presenting an

interactive multi-window video display, the method comprising the steps: (a) receiving a multi-

window real time video signal representing a multi-window video display corresponding to

channels selected by a user in accordance with a category, comprising one or more reduced size

video displays, and receiving a cell quantity data value corresponding to the number of reduced



                                                 13
         Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 14 of 26



size video displays in the multiwindow video signal; (b) generating an overlay grid having a

number of cells equal to the cell quantity value; and (c) presenting the multi-window display

together with the overlay grid so that the reduced size video displays are visible within the cells

allowing selection of one of the plurality of reduced size video displays. See, e.g.,

       https://www.dish.com/dig/news/watch-four-games-at-once-with-sports-bar-mode/;

       https://www.mydish.com/filestream.ashx?ID=2658;

       https://www.dishpromotions.com/blog/watch-4-march-madness-games-at-once-with-

       dish-hopper-3/; https://youtu.be/-CwdvjdHD-I?t=167; https://youtu.be/-CwdvjdHD-

       I?t=170; https://youtu.be/-CwdvjdHD-I?t=178;

       https://www.mydish.com/support/products/receivers/hopper/how-to/multi-view;

       https://youtu.be/-CwdvjdHD-I?t=193; https://youtu.be/-CwdvjdHD-I?t=194;

       https://youtu.be/-CwdvjdHD-I?t=197; and http://bgr.com/2016/03/17/hopper-3-update-

       sports-bar-mode/.

       72.     Defendant has infringed at least one claim of the ’997 Patent (e.g., claims 30 and

33-36) in the United States by making, using, offering for sale, selling, or importing the Accused

Infringing DVR Device in violation of 35 U.S.C. § 271(a). See, e.g., Preliminary Claim Chart

(Exhibit 6).

       73.     Plaintiff has been damaged by Defendant’s infringement of the ’997 Patent.

                                           COUNT IV

                     (INFRINGEMENT OF U.S. PATENT NO. 7,500,202)

       74.     Plaintiff incorporates the above paragraphs by reference.

       75.     On September 30, 2002, predecessors-in-interest to Contemporary Display filed

United States Patent Application No. 10/260,210 entitled “REMOTE CONTROL FOR



                                                 14
          Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 15 of 26



NAVIGATING THROUGH CONTENT IN AN ORGANIZED AND CATEGORIZED

FASHION” with the USPTO.

        76.     Application No. 10/260,210 is a continuation application of United States Patent

Application No. 09/103,315, filed on June 24, 1998.

        77.     The USPTO duly and lawfully issued Application No. 10/260,210 as U.S. Patent

No. 7,500,202 (“the ’202 Patent”) on March 3, 2009. The term of the ’202 Patent is extended or

adjusted under 35 U.S.C. 154(b) by 429 days. A true and correct copy of the ’202 Patent is attached

hereto as “Exhibit 7” and is incorporated herein by reference.

        78.     The ’202 Patent is presumed valid.

        79.     Plaintiff is the sole owner of the ’202 Patent.

        80.     The ’202 Patent describes problems and shortcomings in the field of remote

controls for navigating through content to view shows or to program a programming unit. See, e.g.,

’202 Patent at col. 1, l. 31 – col. 2, l. 39; col. 3, l. 21-33.

        81.     The ’202 Patent describes apparatuses that address a technical problem—how to

design a remote control for a programmable controller for improved functionality and navigation

of a multi-channel video system. See, e.g., ’202 Patent at col. 1, l. 31 – col. 2, l. 39; col. 3, l. 21-

33, col. 8, l. 31 – col. 10, l. 39; Figs. 4A, 4B.

        82.     The technological improvements described and claimed in the ʼ202 Patent were not

conventional, generic, or routine at the time of their respective inventions but involved novel and

non-obvious approaches to problems and shortcomings prevalent in the art at the time. See, e.g.,

’202 Patent at col. 1, l. 31 – col. 2, l. 39; col. 3, l. 21-33, col. 8, l. 31 – col. 10, l. 39; Figs. 4A, 4B.

        83.     The inventions claimed in the ’202 Patent involve more than just the performance

of well-understood, routine, or conventional activities known to the industry prior to the invention



                                                     15
            Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 16 of 26



of such novel and non-obvious devices. See, e.g., ’202 Patent at col. 1, l. 31 – col. 2, l. 39; col. 3,

l. 21-33, col. 8, l. 31 – col. 10, l. 39; Figs. 4A, 4B.

        84.     The inventions claimed in the ʼ202 Patent are directed to technological solutions to

technological problems.

        85.     The written description of the ʼ202 Patent supports each of the limitations of the

claims, allowing a POSITA to understand what the limitations cover and how the non-conventional

and non-generic combination of claim elements differ markedly from and improved upon what

may have been considered conventional, generic, or routine. See, e.g., ’202 Patent at col. 1, l. 31

– col. 2, l. 39; col. 3, l. 21-33, col. 8, l. 31 – col. 10, l. 39; Figs. 4A, 4B.

        86.     The ‘202 Patent is cited in a dozen later-issued patents. See, e.g.,

http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=7500202&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT.         The patents citing the ’202 Patent include patents assigned to Microsoft

Corporation.

        87.     Viewed in light of the specification, the ’202 Patent claims are not directed to basic

tools of scientific and technological work, nor are they directed to a fundamental economic

practice.

        88.     The claims of the ’202 Patent are not directed to the use of an abstract mathematical

formula on any general-purpose computer, or a purely conventional computer implementation of

a mathematical formula, or generalized steps to be performed on a computer using conventional

activity.




                                                     16
         Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 17 of 26



       89.     The claims of the ’202 Patent are not directed to a method of organizing human

activity or to a fundamental economic practice long prevalent in our system of commerce.

       90.     The ’202 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer.

       91.     As noted by United States Patents and other publications cited by the ’202 Patent,

the ’202 Patent does not preempt the field of its invention or preclude the use of other remote

controls to program and navigate television channels.

       92.     Defendant uses, offers for sale, and sells remote control devices in the United States

that infringe at least one claim of the ’202 Patent, including, but not limited to, the 50.0 Remote

Control (“Accused Infringing Remote Control Device”).

       93.     The Accused Infringing Remote Control Device is a non-limiting example that was

identified based on publicly available information, and Plaintiff reserves its right to identify

additional infringing activities, products and services, including, for example, on the basis of

information obtained during discovery.

       94.     The Accused Infringing Remote Control Device is a remote control for interacting

with a navigation system that allows content presented on a display device to be navigated in an

organized and categorized fashion, the remote control comprising: operational controls located on

at least three sides of the remote control for selecting content, the controls grouped by navigational

function with a first group placed on a first side of the remote control, a second group placed on a

second side of the remote control and a third group placed on a third side of the remote control,

wherein one or more controls from a given group of the first group, second group or third group is

operable to be used in conjunction with one or more controls not included within the given group;

an infrared transmitter for transmitting instructions coded as infrared signals; and a programmable



                                                 17
         Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 18 of 26



controller, the controller operative to receive an indication that a control was selected and instruct

the infrared transmitter to transmit an infrared signal corresponding to the control selected, wherein

the remote control is configured to be grasped by one hand of a user with a thumb of the user in

contact with the first side of the remote control and one or more fingers of the user in contact with

the second and third sides of the remote control. See, e.g.,

       https://www.mydish.com/support/products/remotes/50;

       https://www.mydish.com/support/products/remotes/customizablecommands;

       https://electronics.howstuffworks.com/inside-rc1.htm;

       https://electronics.howstuffworks.com/remote-control2.htm; and

       https://www.youtube.com/watch?v=BmEhCp0UE1k.

       95.     Defendant has infringed, and continue to infringe, at least one claim of the ’202

Patent (e.g., claim 1) in the United States by making, using, offering for sale, selling, and/or

importing the Accused Infringing Remote Control Device in violation of 35 U.S.C. § 271(a). See,

e.g., Preliminary Claim Chart (Exhibit 8).

       96.     Defendant has also infringed, and continue to infringe, at least as of the date of

service of this Complaint, at least one claim of the ’202 Patent (e.g., claim 1) by actively inducing

others to use, offer for sale, and sell the Accused Infringing Remote Control Device. Defendant’s

customers who use those devices in accordance with Defendant’s instruction infringe at least one

claim of the ’202 Patent (e.g., claim 1), in violation of 35 U.S.C. § 271(a). Defendant intentionally

instructs its customers to infringe through training videos, demonstrations, brochures, installation

and user guides, such as those located at:

   •   https://www.mydish.com/support/products/remotes/50; and

   •   https://www.mydish.com/support/products/remotes/customizablecommands.


                                                 18
          Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 19 of 26



Defendant also induces infringement by others by failing to remove or diminish the infringing

features of the Accused Infringing Remote Control Device. Defendant is thereby liable for

infringement of the ’202 Patent under 35 U.S.C. § 271(b).

        97.      Defendant will have been on notice of the ’202 Patent since, at the latest, the service

of this Complaint upon it. By the time of trial, Defendant will have known and intended (since

receiving such notice) that their continued actions would actively induce and contribute to the

infringement of at least one claim (e.g. claim 1) of the ’202 Patent.

        98.      Plaintiff has been damaged by Defendant’s infringement of the ’202 Patent.

                                              COUNT V

                        (INFRINGEMENT OF U.S. PATENT NO. 7,809,842)

        99.      Plaintiff incorporates the above paragraphs by reference.

        100.     On February 1, 2009, predecessors-in-interest to Contemporary Display filed

United States Patent Application No. 12/363,781 entitled “TRANSFERRING SESSIONS

BETWEEN DEVICES” with the USPTO.

        101.     Application No. 12/363,781 is a continuation of United States Patent Application

No. 10/266,908, filed on October 8, 2002, and issued as United States Patent No. 7,487,248.

        102.     The USPTO duly and lawfully issued Application No. 12/363,781 as U.S. Patent

No. 7,809,842 (“the ’842 Patent”) on October 5, 2010. A true and correct copy of the ’842 Patent

is attached hereto as “Exhibit 9” and is incorporated herein by reference.

        103.     The ’842 Patent is presumed valid.

        104.     Plaintiff is the sole owner of the ’842 Patent.

        105.     The ’842 Patent describes problems and shortcomings in the field of online

communications sessions and transferring communications sessions. See, e.g., ’842 Patent at col.

1, l. 16 – col. 6, l. 55.
                                                   19
          Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 20 of 26



         106.    The ’842 Patent describes apparatuses and methods that address a technical

problem—how to transfer communications and computer sessions from a first device to a second

device such that the communication and computer sessions can be continued on the second device.

See, e.g., ’842 Patent at col. 1, l. 16 – col. 6, l. 55.

         107.    The technological improvements described and claimed in the ’842 Patent were not

conventional, generic, or routine at the time of their respective inventions but involved novel and

non-obvious approaches to problems and shortcomings prevalent in the art at the time. See, e.g.,

’842 Patent at col. 1, l. 16 – col. 16, l. 21.

         108.    The inventions claimed in the ’842 Patent involve more than just the performance

of well-understood, routine, or conventional activities known to the industry prior to the invention

of such novel and non-obvious systems and devices. See, e.g., ’842 Patent at col. 1, l. 16 – col. 16,

l. 21.

         109.    The inventions claimed in the ’842 Patent are directed to technological solutions to

technological problems.

         110.    The written description of the ’842 Patent supports each of the limitations of the

claims, allowing a POSITA to understand what the limitations cover and how the non-conventional

and non-generic combination of claim elements differ markedly from and improved upon what

may have been considered conventional, generic, or routine. See, e.g., ’842 Patent at col. 1, l. 16

– col. 16, l. 21.

         111.    As demonstrated by its citation (over 30) by the USPTO in other later-issued patents

and reexaminations, the ’842 Patent represents a substantial technical improvement in the field of

transferring communication and computer sessions.




                                                     20
            Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 21 of 26



http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&u=%2Fnetahtml%2FPTO%2Fsearch-

adv.htm&r=0&f=S&l=50&d=PTXT&RS=REF%2F7500202&Refine=Refine+Search&Query=R

EF%2F7809842.        The patents citing the ’842 Patent include patents assigned to Microsoft

Corporation, Hitachi, Google, Sony, and Verizon.

        112.    Viewed in light of the specification, the ’842 Patent claims are not directed to basic

tools of scientific and technological work, nor are they directed to a fundamental economic

practice.

        113.    The claims of the ’842 Patent are not directed to the use of an abstract mathematical

formula on any general-purpose computer, or a purely conventional computer implementation of

a mathematical formula, or generalized steps to be performed on a computer using conventional

activity.

        114.    The claims of the ’842 Patent are not directed to a method of organizing human

activity or to a fundamental economic practice long prevalent in our system of commerce.

        115.    The ’842 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer.

        116.    As noted by United States Patents and other publications cited by the ’842 Patent,

the ’842 Patent does not preempt the field of its invention or preclude all methods of transferring

communications and computer sessions from a first device to a second device.

        117.    Defendant makes, uses, offers for sale, distributes, and sells a software application

(“app”) used on devices in the United States that infringe at least one claim of the ’842 Patent,

such app including, but not limited to, the Defendant’s Anywhere App (collectively the “Accused

Infringing App Device”).



                                                 21
          Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 22 of 26



        118.       The Accused Infringing App Device is a non-limiting example that was identified

based on publicly available information, and Plaintiff reserves its right to identify additional

infringing activities, products and services, including, for example, on the basis of information

obtained during discovery.

        119.       The Accused Infringing App Device is an apparatus configured to continue a

computer session that initially is between a first device and a second device via transfer of the

computer session from the first device to the apparatus, the computer session employing a first

communication link between the first device and the second device and the first device configured

to operate as a proxy for the apparatus after transfer of the computer session to the apparatus, the

apparatus having software stored thereon and configured to perform operations associated with the

transfer of the computer session upon execution comprising: enabling a user of the apparatus to

request transfer of the computer session; establishing a second communication link between the

apparatus and the first device; receiving session context information from the first device

corresponding to a context of the computer session on the first device; employing the session

context information to continue the computer session on the apparatus via communications

between apparatus and the second device, wherein after transfer of the computer session to the

apparatus, communications associated with the computer session and between the apparatus and

the second device are sent to and received from the first device using the second communication

link. See, e.g.,

        https://www.dish.com/features/dish-anywhere/#one;

        https://www.mydish.com/filestream.ashx?ID=2658;

        https://dish-systems.com/dish-products/dish-apps/dish-anywhere/;




                                                  22
         Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 23 of 26



       https://www.mydish.com/support/services/tv/mobile-viewing/dish-anywhere/how-

       tos/dishanywhere/how-to-use/managing/live-tv; and

       https://play.google.com/store/apps/details?id=com.sm.SlingGuide.Dish&hl=en.

       120.    Defendant has infringed, and continue to infringe, at least one claim of the ’842

Patent (e.g., claim 18) in the United States by making, using, offering for sale, selling, or importing

the Accused Infringing App Device in violation of 35 U.S.C. § 271(a). See, e.g., Preliminary Claim

Chart (Exhibit 10).

       121.    Defendant has also infringed, and continue to infringe, at least as of the date of

service of this Complaint, at least one claim of the ’842 Patent (e.g., claim 18) by actively inducing

others to use, offer for sale, and selling the Accused Infringing App Devices. Defendant’s

customers who use those devices in accordance with Defendant’s instructions infringe at least one

claim of the ’842 Patent (e.g., claim 18), in violation of 35 U.S.C. § 271(a).              Defendant

intentionally instructs its customers to infringe through training videos, demonstrations, brochures,

installation and user guides, such as those located at:

   •   https://www.dish.com/features/dish-anywhere/#one;

   •   https://www.mydish.com/filestream.ashx?ID=2658;

   •   https://dish-systems.com/dish-products/dish-apps/dish-anywhere/;

   •   https://www.mydish.com/support/services/tv/mobile-viewing/dish-anywhere/how-

       tos/dishanywhere/how-to-use/managing/live-tv; and

   •   https://play.google.com/store/apps/details?id=com.sm.SlingGuide.Dish&hl=en.

Defendant also induces infringement by others by failing to remove or diminish the infringing

features of the Accused Infringing App Device. Defendant is thereby liable for infringement of

the ’842 Patent under 35 U.S.C. § 271(b).


                                                  23
         Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 24 of 26



       122.    Defendant will have been on notice of the ’842 Patent since, at the latest, the service

of this Complaint upon it. By the time of trial, Defendant will have known and intended (since

receiving such notice) that their continued actions would actively induce and contribute to the

infringement of at least one claim of the ’842 Patent (e.g., claim 18).

       123.    Plaintiff has been damaged by Defendant’s infringement of the ’842 Patent.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.      Enter judgment that Defendant has infringed one or more claims of the ’643 Patent

               literally or under the doctrine of equivalents;

       B.      Enter judgment that Defendant has infringed one or more claims of the ’903 Patent

               literally or the doctrine of equivalents;

       C.      Enter judgment that Defendant has infringed one or more claims of the ’997 Patent

               literally or the doctrine of equivalents;

       D.      Enter judgment that Defendant has infringed one or more claims of the ’202 Patent

               literally or the doctrine of equivalents;

       E.      Enter judgement that Defendant has induced infringement and continue to induce

               infringement of one or more claims of the ’202 Patent;

       F.      Enter judgement that Defendant has contributed to and continue to contribute to

               infringement of one or more claims of the ’202 Patent;

       G.      Enter judgment that Defendant has infringed one or more claims of the ’842 Patent

               literally or the doctrine of equivalents;

       H.      Enter judgement that Defendant has induced infringement and continue to induce

               infringement of one or more claims of the ’842 Patent;



                                                 24
             Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 25 of 26



        I.       Enter judgement that Defendant has contributed to and continue to contribute to

                 infringement of one or more claims of the ’842 Patent;

        J.       Award Plaintiff past and future damages, to be paid by Defendant, in an amount no

                 less than a reasonable royalty and adequate to compensate Plaintiff for such past

                 and future damages, together with pre-judgment and post-judgment interest for

                 Defendant’s infringement of the ’643 Patent, the ’903 Patent, the ’997 Patent, the

                 ’202 Patent, and the ’842 Patent through the date that such judgment is entered in

                 accordance with 35 U.S.C. § 284, and increase such award by up to three times the

                 amount found or assessed in accordance with 35 U.S.C. § 284;

        K.       Declare this case exceptional pursuant to 35 U.S.C. § 285; and

        L.       Award Plaintiff its costs, disbursements, attorneys’ fees, and such further and

                 additional relief as is deemed appropriate by this Court.

                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

on all issues so triable.



Dated: September 19, 2018                              Respectfully submitted,

                                                 By: /s/ David R. Bennett
                                                     David R. Bennett
                                                     (Admitted W.D. Texas)
                                                     Illinois Bar No. 6244214
                                                     DIRECTION IP LAW
                                                     P.O. Box 14184
                                                     Chicago, IL 60614-0184
                                                     Telephone: (312) 291-1667
                                                     e-mail: dbennett@directionip.com

                                                       Craig S. Jepson
                                                       Texas State Bar No. 24061364

                                                  25
Case 1:18-cv-00476-LY Document 31 Filed 10/09/18 Page 26 of 26



                                   TOLER LAW GROUP, PC
                                   8500 Bluffstone Cove, Suite A201
                                   Austin, Texas 78759
                                   Tel. (512) 327-5515
                                   Fax (512) 327-5575
                                   cjepson@tlgiplaw.com
                                   ATTORNEYS FOR PLAINTIFF
                                   CONTEMPORARY DISPLAY LLC




                              26
